DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,843,098 to Allen et al. (Allen).
Allen teaches:
Claim 1:  A surgical instrument comprising: a handle assembly (36, Fig. 3); an elongated portion (10, Fig. 1) extending distally from the handle assembly and defining a longitudinal axis; an end effector disposed adjacent a distal end of the elongated portion and including a first jaw member and a second jaw member (12, 14, Fig. 1), the first jaw member being movable relative to the second jaw member between a first position where the jaw members are in an open position (Fig. 6), and a second position where the jaw members are in an approximated position (Fig. 7), the first jaw member including: a plurality of undulations (Fig. 6 reproduced with annotation below), each undulation of the plurality of undulations including a peak (Fig. 6 reproduced with annotation below), a valley and a connecting portion which interconnects one peak with one valley (Fig. 6 reproduced with annotation below); and a needle channel (26, Fig. 1) extending through each undulation of the plurality of undulations, the needle channel being parallel to the longitudinal axis (Fig. 1); the second jaw member including: a plurality of undulations (Fig. 6 reproduced with annotation below), each undulation of the plurality of undulations including a peak, a valley and a connecting portion which interconnects one peak with one valley (Fig. 6 reproduced with annotation below); and a needle channel (27, Fig. 1) extending through each undulation of the plurality of undulations, the needle channel being parallel to the longitudinal axis (Fig. 1); and a needle assembly including a first needle and a second needle (56, Fig. 1), each of the first needle and the second needle including a suture catch (Figs. 1 and 8, where 56c is) configured to releasably engage a portion of a suture (58, Fig. 1), the first needle being movable from a first position where a distal end of the first needle is positioned proximally of the first jaw member (Fig. 1, the needle is inserting through needle guide 26a and 26b which are proximal to jaws 12 and 14) to a second position where the distal end of the first needle is positioned distally of the first jaw member (Fig. 8), the second needle being movable from a first position where a distal end of the second needle is positioned proximally of the second jaw member (Fig. 1, the needle is inserting through needle guide 26a and 26b which are proximal to jaws 12 and 14) to a second position where the distal end of the second needle is positioned distally of the second jaw member (Fig. 8).
Claim 2:  The peaks of at least a majority of undulations of the plurality of undulations of the first jaw member are flat along a majority of their lengths in a direction that is parallel to the longitudinal axis (Fig. 6 reproduced with annotation below).
Claim 3:  The peaks of at least a majority of undulations of the plurality of undulations of the second jaw member are flat along a majority of their lengths in a direction that is parallel to the longitudinal axis (Fig. 6 reproduced with annotation below).
Claim 4:  The valleys of at least a majority of undulations of the plurality of undulations of the first jaw member are flat along a majority of their lengths in a direction that is parallel to the longitudinal axis (Fig. 6 reproduced with annotation below).
Claim 5:  The valleys of at least a majority of undulations of the plurality of undulations of the second jaw member are flat along a majority of their lengths in a direction that is parallel to the longitudinal axis (Fig. 6 reproduced with annotation below).
Claim 6:  A cumulative length of the flat portions of the peaks of the plurality of undulations of the first jaw member is between about 40% and about 60% of a total length of the first jaw member (Fig. 6 below).
Claim 7:  A cumulative length of the flat portions of the peaks of the plurality of undulations of the first jaw member is between about 40% and about 60% of a total length of the first jaw member, and wherein a cumulative length of the flat portions of the peaks of the plurality of undulations of the second jaw member is between about 40% and about 60% of a total length of the second jaw member (Fig. 6 below).
Claim 9:  The needle channel of the first jaw member (26, Fig. 1) extends through the connecting portion of each undulation of the plurality of undulations (drawings below) of the first jaw member, and wherein the needle channel of the second jaw member (27, Fig. 1) extends through the connecting portion of each undulation of the plurality of undulations (drawings below) of the second jaw member (Fig. 1).
Claim 10:  Each undulation of the plurality of undulations of the first jaw member (12, Fig. 8) is longitudinally aligned with one undulation of the plurality of undulations of the second jaw member (Fig. 8).
Claim 11:  The needle channel (Fig. 10 reproduced with annotation below) of the first jaw member defines a cross-sectional shape having a first portion and a second portion, the first portion of the cross-sectional shape is circular, and the second portion of the cross-sectional shape is rectangular.
Claim 12:  The first portion of the cross sectional shape of the needle channel of the first jaw member extends through the connecting portion of each undulation of the plurality of undulations of the first jaw member (Figs. 6 and 10 reproduced with annotation below).
Claim 13:  The second portion of the cross sectional shape of the needle channel of the first jaw member extends through the peak of each undulation of the plurality of undulations of the first jaw member (Figs. 6 and 10 reproduced with annotation below).
Claim 14:  A surgical instrument comprising: a handle assembly (36, Fig. 3); an elongated portion (10, Fig. 1) extending distally from the handle assembly and defining a longitudinal axis; a first jaw member (12, Fig. 1) disposed adjacent a distal end of the elongated portion, the first jaw member including a plurality of undulations, each undulation including a peak, a valley, and a connecting portion which interconnects one peak with one valley (Fig. 6 reproduced with annotation below); and a needle channel (Fig. 10 reproduced with annotation below) extending through each undulation of the plurality of undulations and being parallel to the longitudinal axis, the needle channel defining a cross-section having a first portion and a second portion, the first portion extending through the connecting portion of each undulation of the plurality of undulations, the second portion extending through the peak of each undulation of the plurality of undulations (Figs. 6 and 10 reproduced with annotation below).
Claim 15:  The first portion of the cross section of the needle channel is circular, and the second portion of the cross-section of the needle channel is rectangular (Fig. 10 reproduced with annotation below).
Claim 18:  A method of performing a purse string closure, comprising: positioning an end effector (jaws 14, 12, Fig. 1) of a laparoscopic surgical instrument adjacent a surgical site; moving a first jaw member of the end effector toward a second jaw member of the end effector to clamp tissue therebetween (Fig. 6); advancing a first needle (56, Fig. 8) and a suture (58, Fig. 8) through a plurality of undulations of the first jaw member such that the first needle punctures tissue disposed between adjacent undulations of the first jaw member; and advancing a second needle (56, Fig. 8) and the suture through a plurality of undulation of the second jaw member such that the second needle punctures tissue disposed between adjacent undulations of the second jaw member.  
Claim 19:  Advancing the first needle (56, Fig. 8) including moving the first needle from a first position (Fig. 1, the needle is inserting through needle guide 26a and 26b which are proximal to jaws 12 and 14) where a distal tip of the first needle is disposed proximally of the first jaw member to a second position (Fig. 8) where the distal tip of the first needle is disposed distally of the first jaw member.





    PNG
    media_image1.png
    428
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    580
    media_image2.png
    Greyscale








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of US 4,345,600 to Rothfuss.
Allen teaches:
Claim 8:  The surgical instrument according to claim 3 (see rejection of claim 3 above).
Claim 16:  The peaks of at least a majority of undulations of the plurality of undulations of the first jaw member are flat along a majority of their lengths in a direction that is parallel to the longitudinal axis, wherein the valleys of at least a majority of undulations of the plurality of undulations of the first jaw member are flat along a majority of their lengths in a direction that is parallel to the longitudinal axis (Fig. 6 reproduced with annotation above).
Claim 17:  A cumulative length of the flat portions of the peaks of the plurality of undulations of the first jaw member is between about 40% and about 60% of a total length of the first jaw member (Fig. 6 above).
Allen fails to teach:
The connecting portions of at least a majority the plurality of undulations of the first jaw member are perpendicular to the longitudinal axis.
Rothfuss teaches:
In the same field as endeavor, a purse-stringer, comprises upper and lower jaws (14, 13, Fig. 10) with plurality of undulations with peaks and valley and connecting portions that perpendicular to the longitudinal axis of jaws (Fig. 10 reproduced with annotation below).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the teaches of Allen with connecting portions perpendicular to the longitudinal axis as taught by Rothfuss as obvious design choice since applicant has not disclosed that the connecting portions that are perpendicular to the longitudinal axis solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the jaws in Allen.

    PNG
    media_image3.png
    435
    697
    media_image3.png
    Greyscale

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of US 5,454,822 to Schob et al. (Schob).
Allen teaches:
The method according to claim 18 (see rejection of claim 18 above).
Allen fails to tech:
Advancing the first needle and advancing the second needle occurs simultaneously.  
Schob teaches:
In the same field as endeavor, a purse stringer, comprises jaws (9, 9’, Figs. 3-4) and needles (16, Figs. 3-4) that are advancing simultaneously through tissues.
Allen appears to show the needles being advance through tissues simultaneously through tissues (Fig. 8) but fails to explicitly stating that the needles doing such in the written specification.  However, Schob is teaching this method step disclosing in Figs. 3-4 where the needles are advancing simultaneously by the piston 4, Fig. 4, col. 5, ll. 60-65.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed for Allen to advance the needles simultaneously through tissue as a substitution of a known method step for another that would yield predictable result of piercing tissues as a purse stringer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771